PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/004,990
Filing Date: 11 Jun 2018
Appellant(s): University of South Carolina et al.



__________________
Derion F. Reid
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/14/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/9/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2, 7-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0281003 by Akay et al. (Akay). 
In regard to claim 1, Akay teaches a method of forming a high internal phase emulsion foam (abstract; [0007]-[0011]; [0042]).  Akay teaches incorporating a functionalized co-monomer containing a nitroxide-mediated polymerization agent into a backbone of the high internal phase emulsion foam (abstract; [0007]-[0011]; [0042], “co-monomer”; [0044], “nitrated” polymer; [0052]-[0054], ring substituted heterocyclic moiety, 5 or 6 membered ring substituted heterocyclic moiety, heterocyclic atom is nitrogen, oxygen; isooxazole contains a nitroxide; oxadiazole contains a nitroxide).  Akay teaches graft polymerizing a monomer from a surface of the high internal phase emulsion foam (abstract; [0007]-[0011]; [0042], “monomer”; [0146]; [0047]).  
Akay teaches a nitroxide mediated polymerization agent controls polymerization and a monomer undergoing polymerization (abstract; [0007]-[0011]; [0042], “co-monomer”; [0044], “nitrated” polymer; [0052]-0054]; [0108]).  Akay teaches resulting in the formation of polymer chains grafted at the edge of pores ([0063], on the walls of the pores; [0103]). 
It would be readily apparent to one of ordinary skill in the art that features from various embodiments can be incorporated into one another because they are all directed towards formation of high internal phase emulsion foams. See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
Akay teahces the high internal phase emulsion foam includes an oil phase that comprises from about 5 to 20 wt% of the total weight of the high internal phase emulsion and an aqueous phase that comprises from about 80 to 95 wt% of the total weight of the high internal phase emulsion foam ([0042]-[0043]).  Akay teaches the formation of polymer chains containing functional groups extending into pores of the high internal phase emulsion foam ([0063]). 
In regard to claim 2, Akay teaches incorporating the functionalized co-monomer into the backbone of the high internal phase emulsion foam comprises blending an oil phase with an aqueous phase to form an emulsion that is then cured (abstract; [0007]-[0011]; [0037]-[0042]).  Akay teaches the oil phase comprises the functionalized co-monomer (abstract; [0007]-[0011]; [0042], “co-monomer”; [0052]).  Akay teaches an additional monomer (abstract; [0007]-[0011]; [0042]; [0048]).  Akay teaches a crosslinking agent (abstract; [0007]-[0011]; [0042]; [0049]). 
In regard to claim 7, Akay teaches the additional monomer is selected from the following classes of styrenics (abstract; [0007]-[0011]; [0042]; [0048]; [0055]). 
In regard to claim 8, Akay teaches the cross-linking agent comprises divinyl benzene ([0049]). 
In regard to claim 9, Akay teaches the oil phase further comprises a surfactant ([0042], oil phase may comprises a surfactant). 
In regard to claim 10, Akay teaches the oil phase further comprises an organic soluble thermal initiator ([0090]). 
In regard to claim 11, Akay teaches the organic soluble thermal initiator comprises azobisisobutyronitrile ([0090]). 
In regard to claim 12, Akay teaches the aqueous phase comprises water and a water soluble thermal initiator ([0090]). 
In regard to claim 13, Akay teaches the water soluble thermal initiator comprises potassium persulfate ([0090]). 
In regard to claim 14, Akay teaches graft polymerizing the monomer from the surface of the high internal phase emulsion foam comprises soaking the high internal phase emulsion foam in a solution containing the monomer and a solvent ([0046]-[0050]; [0058]; [0080]; [0087]; [0090]). 
In regard to claim 17, Akay teaches the solvent comprises water or iso-propanol ([0046]-[0050]; [0058]; [0080]; [0087]; [0090]). 
In regard to claim 18, Akay teaches the temperature of curing may be controlled ([0040]).   Akay teaches the curing is carried out with ambient cooling such as forced ventilation ([0041]).   Akay teaches polymerization is carried out under conditions of time and temperature suitable for the polymerization component and known to those of skill in the art ([0048]).  Akay teaches controlling temperature to control the pore size ([0095]; [0138]).   
Akay does not explicitly teach the emulsion is cured at a temperature below a temperature at which the nitroxide-mediated polymerization agent is activated.
As the polymerization degree and pore size are variables that can be modified, among others, by adjusting said curing temperature, the precise curing temperature would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed curing temperature cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the curing temperature in the method of Akay to obtain the desired balance between polymerization degree and pore size (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 19, Akay teaches the temperature of curing may be controlled ([0040]).   Akay teaches the curing is carried out with ambient cooling such as forced ventilation ([0041]).   Akay teaches polymerization is carried out under conditions of time and temperature suitable for the polymerization component and known to those of skill in the art ([0048]).  Akay teaches controlling temperature to control the pore size ([0095]; [0138]).   Akay teahces the high internal phase emulsion foam is cured at a temperature less than 90°C prior to the step of graft polymerizing the monomer from the surface of the high internal emulsion phase foam ([0040]).  Akay teaches graft polymerizing is carried out at a temperature ranging from about 95 to 160°C ([0122]). 
Akay does not explicitly teach grafting the monomer from the surface of the high internal phase emulsion foam is carried out at a temperature above a temperature at which the nitroxide-mediated polymerization agent is activated. 
As the polymerization degree and pore size are variables that can be modified, among others, by adjusting said curing temperature, the precise curing temperature would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed curing temperature cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the curing temperature in the method of Akay to obtain the desired balance between polymerization degree and pore size (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding limitations recited in claim 20 which are directed to specific properties of high internal phase emulsion foam recited in said claim, it is noted that once a high internal phase emulsion foam is disclosed to comprise a functionalized co-monomer containing a nitroxide mediated polymerization agent in a backbone of the high internal phase emulsion foam with a grafted monomer from a surface of the high internal phase emulsion foam, and therefore is the same as the high internal phase emulsion foam as claim 20, it will, inherently, display recited properties regarding improved recovery and elution of a metal ion or metal complexes compared to resin beads.  See MPEP 2112.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0281003 by Akay et al. (Akay), as noted above, in view of Molecular Weight Control by a “Living” Free-Radical Polymerization Process  by Hawker (Hawker). 
In regard to claim 4, modified Akay teaches all the limitations as noted above.  Further, Akay teaches the functionalized co-monomer comprises a ring substituted heterocyclic moiety, particularly a ring substituted heteroaromatic moiety ([0052]).  Akay teaches the ring may contain one, two or three heterocyclic atoms selected from a group containing nitrogen and oxygen ([0052]).  Akay teaches a polymerizable component is styrene ([0055]).  Akay teaches controlling mechanical strength and biodegradability ([0115]).  
Akay does not teach the specific functionalized co-monomer structure. 
However, Hawker teaches TEMPO is a thermal end capping agent for growing polymer chains which controls polymerization with accurate macromolecular architecture (pg. 11185, column 1).  Hawker teaches nitroxide free radicals, such as TEMPO (2,2,6,6,-tetramethylpiperidinyl-1-oxy), as capping agents for polymer chains which controls polymerization (pg. 11185, column 1).  Hawker teaches controlling weight (pg. 11185, column 1).  Hakwer teaches well defined end groups (pg. 11185, column 1).  Hawker teaches TEMPO is reacted with excess styrene (pg. 11185, column 1); the combination of TEMPO with styrene results in the claimed structure:

    PNG
    media_image2.png
    246
    168
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate TEMPO and styrene, as taught by Hakwer, in the method of Akay in order to accurately control the macromolecular architecture including polymerization and weight. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0281003 by Akay et al. (Akay), as noted above, in view of Supermacroporous polyHIPE and cryogel monolithic materials as stationary phases in separation science: a review by Choudhury et al. (Choudhury).  
In regard to claim 15, modified Akay teaches all the limitations as noted above.  Further, Akay teaches the monomer comprises 2-vinyl pyridine ([0057]-[0060]).  
Akay does not teach the monomer comprises 4-vinylpyridine. 
Choudhury teaches that 4-vinylpyridine is a known benchmark for polymeric resins and modified polyHIPES (pg. 6971, first column). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a 4-vinylpyridine monomer, as taught by Choudhury in place of 2-vinylpyridine as 4-vinylpyridine is a known benchmark for modified polyHIPES. 

(2) Response to Argument
Appellant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. 
In regard to the Appellant’s argument I, A (pg. 5-6); the Office erroneously equate the nitro functional group with a nitroxide functional group; Akay does not teach a nitroxide-mediated polymerization agent; the Examiner does not find this persuasive. 
The claims require “a nitroxide-mediated polymerization agent”.  
As noted above, Akay teaches incorporating a functionalized co-monomer containing a nitroxide-mediated polymerization agent into a backbone of the high internal phase emulsion foam (abstract; [0007]-[0011]; [0042], “co-monomer”; [0044], “nitrated” polymer; [0052]-[0054], ring substituted heterocyclic moiety, 5 or 6 membered ring substituted heterocyclic moiety, heterocyclic atom is nitrogen, oxygen; isooxazole contains a nitroxide; oxadiazole contains a nitroxide).
The instant specification does not provide a special definition for “nitroxide” or “nitroxide mediated”.  The term is interpreted under broadest reasonable interpretation in light of the instant specification as a chemical compound comprising oxygen and nitrogen (https://en.wikipedia.org/wiki/Oxide).   
The chemical structures of isooxazole and oxadiazole are included below; both compounds include both nitrogen and oxygen and thus read on nitroxide mediated. 

    PNG
    media_image3.png
    162
    303
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    243
    1055
    media_image4.png
    Greyscale

In regard to the Appellant’s argument I, A (pg. 6-10); Akay teaches introducing a modifier or inclusion into the dispersed aqueous phase; Akay does not teach graft polymerizing a monomer resulting in the formation of polymer chains grafted at the edge of pores; claim 1 is directed towards polymerizing chains off the surface of the HIPE foam resulting in the formation of polymer chains grafted at the edge of the pores containing functional groups extending into pores of the high internal phase emulsion foam; Akay teaches material with a smooth surface; Figure 4 of the instant application shows a rougher texture; the Examiner does not find this persuasive. 
The claims require “graft polymerizing a monomer…grafted at the edge of pores”.  The instant specification does not provide a special definition for the term “graft polymerizing”.  The term “graft” is interpreted under broadest reasonable interpretation in light of the instant specification as attach (https://www.dictionary.com/browse/graft).  
As noted above: Akay teaches graft polymerizing a monomer from a surface of the high internal phase emulsion foam (abstract; [0007]-[0011]; [0042], “monomer”; [0146]; [0047]).  Akay teaches a nitroxide mediated polymerization agent controls polymerization and a monomer undergoing polymerization (abstract; [0007]-[0011]; [0042], “co-monomer”; [0044], “nitrated” polymer; [0052]-0054]; [0108]).  Akay teaches resulting in the formation of polymer chains grafted at the edge of pores ([0063], on the walls of the pores; [0103]). 
The Examiner notes that polymer chains on the walls of the pores reads on grafted at the edge of pores.  Polymer chains on the walls of pores is an attachment/graft polymerizing. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., rougher texture) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In regard to the Appellant’s argument I, B. (pg. 10-11) regarding the combination of Hawker and Akay; Hawker is silent to incorporating a functionalized co-monomer containing a nitroxide-mediated polymerization agent; the Examiner does not find this persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Akay teaches the features argued. 
In regard to the Appellant’s argument I, C. (pg. 11); Choudhury fails to cure the deficiencies of Akay; the Examiner does not find this persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Akay teaches the features argued. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KARA M PEO/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        
Conferees:
/VICKIE Y KIM/Supervisory Patent Examiner, Art Unit 1777                                                                                                                                                                                                     

/COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.